Case: 18-30954    Document: 00515098221     Page: 1   Date Filed: 08/29/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                August 29, 2019
                                   No. 18-30954
                                                                 Lyle W. Cayce
                                                                      Clerk
ADRIAN CALISTE, individually and on behalf of all others similarly
situated; BRIAN GISCLAIR, individually and on behalf of all others similarly
situated,

               Plaintiffs - Appellees

v.

HARRY E. CANTRELL, Magistrate Judge of Orleans Parish Criminal
District Court,

               Defendant - Appellant



                  Appeal from the United States District Court
                     for the Eastern District of Louisiana


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:
       “No man can be judge in his own case.” Edward Coke, INSTITUTES OF
THE   LAWS OF ENGLAND, § 212, 141 (1628). That centuries-old maxim comes
from Lord Coke’s ruling that a judge could not be paid with the fines he
imposed. Dr. Bonham’s Case, 8 Co. Rep. 107a, 118a, 77 Eng. Rep. 638, 652
(C.P. 1610).     Almost a century ago, the Supreme Court recognized that
principle as part of the due process requirement of an impartial tribunal.
Tumey v. Ohio, 273 U.S. 510, 523 (1927).
       This case does not involve a judge who receives money based on the
decisions he makes.       But the magistrate in the Orleans Parish Criminal
     Case: 18-30954      Document: 00515098221        Page: 2    Date Filed: 08/29/2019



                                     No. 18-30954
District Court receives something almost as important: funding for various
judicial expenses, most notably money to help pay for court reporters, judicial
secretaries, and law clerks. What does this court funding depend on? The bail
decisions the magistrate makes that determine whether a defendant obtains
pretrial release. When a defendant has to buy a commercial surety bond, a
portion of the bond’s value goes to a fund for judges’ expenses. So the more
often the magistrate requires a secured money bond as a condition of release,
the more money the court has to cover expenses. And the magistrate is a
member of the committee that allocates those funds.
      Arrestees argue that the magistrate’s dual role—generator and
administrator of court fees—creates a conflict of interest when the judge sets
their bail. We decide whether this dual role violates due process.
                                            I.
      Judge Henry Cantrell is the magistrate for the Orleans Parish Criminal
District Court. He presides over the initial appearances of all defendants in
the parish, which encompasses New Orleans. At those hearings, there are
typically 100–150 a week, Judge Cantrell appoints counsel for indigent
defendants and sets conditions of pretrial release. One option for ensuring a
defendant’s appearance is requiring a secured money bond. Just about every
defendant who meets that financial condition does so by purchasing a bond
from a commercial surety, as that requires paying only a fraction of the bond
amount.
      When a defendant buys a commercial bail bond, the Criminal District
Court makes money. Under Louisiana law, 1.8% of a commercial surety bond’s
value is deposited in the court’s Judicial Expense Fund. 1                See LA. R.S.


      1  Other government offices also benefit. The Sherriff’s Office, District Attorney’s
Office, and Office of the Indigent Defender each receive 0.4% of the bond. See LA. R.S.
§§ 22:822(A)(2), (B)(3), 13:1381.5(B)(2)(b–d).
                                            2
     Case: 18-30954       Document: 00515098221          Page: 3     Date Filed: 08/29/2019



                                       No. 18-30954
§§ 22:822(A)(2), (B)(3), 13:1381.5(B)(2)(a).           That fund does not pay judges’
salaries, but it pays salaries of staff, including secretaries, law clerks, and
court reporters. It also pays for office supplies, travel, and other costs. The
covered expenses are substantial, totaling more than a quarter million dollars
per judge in recent years. The bond fees are a major funding source for the
Judicial Expense Fund, contributing between 20–25% of the amount spent in
recent years. 2 All 13 judges of the district court, including Judge Cantrell,
administer the fund.
       Judge Cantrell requires a secured money bond for about half of the
arrestees. So it was not unusual when he imposed that condition for both
Adrian Caliste and Brian Gisclair when they appeared before him on
misdemeanor arrests. Nor was it uncommon when Judge Cantrell did not
make findings about their ability to pay or determine if nonfinancial conditions
could secure their appearance. It took over two weeks for Caliste to come up
with the money to buy a bail bond, which cost about 12–13% of the $5,000
amount the court set (Caliste had two charges and bail was set at $2,500 per
offense). Gisclair was never able to come up with the money and stayed in jail
for over a month before being released.
       While they were in custody, Caliste and Gisclair filed this federal civil
rights lawsuit against Judge Cantrell. They sued on their own behalf and to
represent a class of all arrestees “who are now before or who will come before”




       2 In another case, plaintiffs argued that a separate conflict of interest existed because
of the court fees and fines that also help fund the Judicial Expense Fund. That case was
brought against all the judges of the Orleans Criminal District Court, contending that their
“administrative supervision over [the Fund], while simultaneously overseeing the collection
of fines and fees making up a substantial portion of [the Fund], crosses the constitutional
line.” Cain v. White, -- F.3d --, 2019 WL 3982560 (Aug. 23., 2019). A different panel of this
court recently held that this arrangement for fees and fines violated due process. See id.
                                               3
    Case: 18-30954      Document: 00515098221        Page: 4    Date Filed: 08/29/2019



                                    No. 18-30954
Judge Cantrell for pretrial release determinations and who cannot afford the
financial conditions imposed. 3 See FED. R. CIV. P. 23(b)(2).
      The lawsuit challenges two aspects of Judge Cantrell’s bail practices.
First, the complaint alleges that he was violating the Due Process and Equal
Protection Clauses by setting bond without inquiring into an arrestee’s ability
to pay or considering the adequacy of nonfinancial conditions of release. This,
Plaintiffs contend, results in keeping people in jail only because of their
inability to make a payment. The second allegation relates to Cantrell’s “dual
role as a judge determining conditions of pretrial release and as an executive
in charge of managing the Court’s finances.”             To plaintiffs, the financial
incentive to require secured money bonds is a conflict of interest that deprives
arrestees of their due process right to an impartial tribunal. For both claims,
the plaintiffs sought only declaratory relief.
      This appeal concerns only the conflict-of-interest claim. A year after the
case was filed, Judge Cantrell told the district court that he had altered his
bail practices to consider ability to pay and argued that this change mooted the
first claim. The district court disagreed and granted a declaratory judgment
on both claims. But Judge Cantrell appeals only the determination that his
setting the bonds that help fund his court violates due process.
                                           II.
      Unlike some of its legal ancestors, English common law assumed that
judges could maintain impartiality in the face of most connections to a case.
See John P. Frank, Disqualification of Judges, 56 YALE L.J. 605, 609 (1947). It
did not follow the path of Roman or Jewish law, both of which disqualified
judges for a variety of reasons. See THE CODE OF JUSTINIAN 3.1.14 (S.P. Scott



      3 Although the named plaintiffs’ state criminal cases are over, class certification
means the case is not moot. Cty. of Riverside v. McLaughlin, 500 U.S. 44, 51 (1991).
                                           4
    Case: 18-30954      Document: 00515098221        Page: 5    Date Filed: 08/29/2019



                                    No. 18-30954
trans., 1932) (allowing litigants to “reject judges appointed to hear a case . . .
[e]ven when the judge was appointed by the Emperor, for the reason that We
have set our hearts upon all suits being conducted without any suspicion of
unfairness”); THE CODE OF MAIMONIDES, BOOK FOURTEEN: THE BOOK OF
JUDGES, ch. 23, at 68–69 (Abraham M. Hershman, trans., Yale Univ. Press
1949) (requiring disqualification even when a party performed minor tasks for
the judge such as removing a bird’s feather from the judge’s mantle or helping
the judge get out of a boat when it reached shore). Though medieval England
had those who suggested it should likewise recognize bias as a basis for
recusal, 4 by Blackstone’s day the country had charted a different course:
      [J]udges or justices cannot be challenged. For the law will not
      suppose a possibility of bias or favour in a judge, who is already
      sworn to administer impartial justice, and whose authority greatly
      depends upon that presumption and idea.
3 William Blackstone, COMMENTARIES ON THE LAWS OF ENGLAND 361 (1768).
Trust in the impartiality of judges was carried to extremes. Judges could even
hear cases involving close family members. See Brookes v. Earl of Rivers,
Hardres 503, 145 Eng. Rep. 569 (Ex. 1668) (allowing a judge to hear a case
involving his brother-in-law).
      But the common law view that judges were incorruptible had a notable
exception—when judges might benefit financially. See Tumey v. Ohio, 273 U.S.
510, 525 (1927) (“There was at the common law the greatest sensitiveness over
the existence of any pecuniary interest however small or infinitesimal in the
justice of the peace.”). Lord Coke’s famous line reflected that view, as did his
ruling that a judge could not issue a judgment while also taking a portion of
the fine to pay his salary. Dr. Bonham’s Case, 8 Co. Rep. 107a, 118a, 77 Eng.


      4 Thirteenth-century legal commentator Henry de Bracton argued that “[a] justiciary
may be refused for good cause.” See 6 Henry de Bracton, DE LEGIBUS ET CONSUETUDINIBUS
ANGLIAE 248–49 (Travers Twiss, trans., 1883).
                                           5
      Case: 18-30954     Document: 00515098221        Page: 6     Date Filed: 08/29/2019



                                     No. 18-30954
Rep. 638, 652 (C.P. 1610). Similarly, a judge could not rule on an ejectment
proceeding when he was the landlord. See, e.g., Anonymous, 1 Salkeld 396, 91
Eng. Rep. 343 (K.B. 1698); see also Earl of Derby’s Case, 12 Co. Rep. 114, 77
Eng. Rep. 1390 (K.B. 1614). There was even concern that a judge’s role as a
citizen and a taxpayer in a town might be disqualifying, see Between the
Parishes of Great Charte and Kennington, 2 Strange 1173, 93 Eng. Rep. 1107,
1107–08 (K.B. 1726) (quashing order of removal of pauper made by two justices
of the peace because one “was an inhabitant of the parish from whence the
pauper was removed”), until Parliament passed a law rejecting that notion in
an early example of the “rule of necessity” that still applies to judicial recusal,
see Frank, supra, at 610–11. The common law thus distinguished between
“bias,” which did not disqualify the judge, and “interest,” which did. Id. at 611–
12.
       After Independence, American law reflected the same concerns about a
judge’s financial interest in a case. James Madison recited Lord Coke’s maxim
in the Federalist Papers. THE FEDERALIST NO. 10, at 47 (James Madison)
(Clinton Rossiter ed., 1961). Justices recused themselves from early Supreme
Court cases when they had a financial interest in the result. Frank, supra, at
615 (citing Livingston v. Maryland Ins. Co., 7 Cranch (11 U.S.) 506 (1813);
Fairfax’s Devisee v. Hunter’s Lessee, 7 Cranch (11 U.S.) 603 (1813); Martin v.
Hunter’s Lessee, 1 Wheat. (14 U.S.) 304 (1816)). 5 But some nineteenth century
state legislatures and courts tempered the common-law rule by not requiring



       5  Chief Justice Marshall owned much of the land at issue in the Hunter’s Lessee
litigation. Joel Richard Paul, WITHOUT PRECEDENT: CHIEF JUSTICE JOHN MARSHALL AND
HIS TIMES 335 (2018). In contrast to his recusal in those cases, he famously did not recuse
in Marbury v. Madison even though his failure as Secretary of State to deliver Marbury’s
commission started that controversy. Id. at 243–44. Marshall’s recusal decisions illustrate
the common law’s almost exclusive concern with financial conflicts. See Frank, supra, at
611–12 (explaining that financial interest was the only basis for disqualification in this
period; “relationship” to the case did not require recusal).
                                            6
     Case: 18-30954      Document: 00515098221        Page: 7     Date Filed: 08/29/2019



                                     No. 18-30954
recusal for an interest “so remote, trifling, and insignificant that it may fairly
be supposed to be incapable of affecting the judgment of or influencing the
conduct of an individual.” Tumey v. Ohio, 273 U.S. 510, 531 (1927) (quoting T.
Cooley, CONSTITUTIONAL LIMITATIONS 594 (7th ed. 1903)).
       These principles, including the significance of the interest, inform the
constitutional rules governing judge’s financial conflicts. As is true for other
areas of criminal procedure, 6 it was not until the increased law enforcement
Prohibition brought that the Supreme Court addressed a due process challenge
to a judge’s financial conflicts. The first case involved a mayor’s court used in
Ohio villages to prosecute violations of the state Prohibition Act. Tumey v.
Ohio, 273 U.S. 510 (1927). On this “liquor court,” the mayor was the judge and
could convict without a jury. Id. at 516–17, 521. If the mayor found the
defendant guilty, some of the fine the defendant paid would go towards the
mayor’s “costs in each case, in addition to his regular salary.” Id. at 519
(quoting the local ordinance). Portions of the fines the village collected would
also go to the prosecutor and officers who investigated the case. Id. at 518–19.
If the mayor found the defendant not guilty, neither he nor anyone else
working for the village would make money from the case. Id. at 523.
       Relying on the legal tradition just outlined, the Court held that the liquor
court judge’s interest in the outcome violated due process. Id. at 531–32. It
did not require a showing that the mayor was favoring the prosecution; the
financial incentive itself was enough:
       Every procedure which would offer a possible temptation to the
       average man as a judge to forget the burden of proof required to
       convict the defendant, or which might lead him not to hold the balance

      6  See, e.g., Nathanson v. United States, 290 U.S. 41, 47 (1933) (holding that search
warrant requires probable cause); Olmstead v. United States, 277 U.S. 438, 464–66 (1928)
(addressing whether wiretapping is a search); United States v. Lanza, 260 U.S. 377, 382
(1922) (applying “dual sovereign” principle of double jeopardy law to allow both state and
federal prosecution of same bootlegging activity).
                                            7
    Case: 18-30954    Document: 00515098221     Page: 8   Date Filed: 08/29/2019



                                 No. 18-30954
      nice, clear, and true between the state and the accused, denies the
      latter due process of law.
Id. at 532; see id. at 525–26 (chronicling the rule at common law that judges
not have any pecuniary interest in their rulings).
      This “average man as judge” standard—focusing on the strength of the
temptation rather than an actual showing of impartiality—has guided the due
process inquiry ever since.   Judge Cantrell tries to avoid it, arguing that
Tumey’s “average man” standard is no longer good law. He contends later
cases replaced it with an “average judge” standard that recognizes judges’
greater capacity for impartiality. The supposed change comes from Aetna Life
Ins. Co. v. Lavoie, 475 U.S. 813, 822 (1986), when the Court quoted Tumey but
referred to “the average . . . judge,” leaving out the original “man acting as”
language. This argument makes a mountain out of an ellipsis. The Supreme
Court never explained that it was creating a more deferential standard in
using the more concise language. Its most recent conflict-of-interest opinion
uses both “average judge” and “average man” without indicating a difference
between the two. See Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 878, 881
(2009). Most fundamentally, Judge Cantrell’s argument that judges have a
knack for impartiality—and thus that the average judge is not as tempted as
the average man—ignores that the law has long rejected that presumption for
a judge’s financial conflicts. Frank, supra, at 611–12; compare Aetna, 475 U.S.
at 820–21 (bias against insurers did not disqualify judge), with id. at 821–25
(involvement in similar suits against insurers disqualified judge). We see no
legal difference between the two formulations the Supreme Court has used.
See Cain, 2019 WL 3982560, at *5–6 (rejecting the same argument Cantrell
advances).
      The cases applying the Tumey standard can be sorted into two groups.
A few address one-off situations when the financial incentive is unique to the

                                       8
    Case: 18-30954      Document: 00515098221      Page: 9   Date Filed: 08/29/2019



                                    No. 18-30954
facts of the case. Examples are cases when the judge had a substantially
similar case pending against one of the parties, Aetna, 475 U.S. at 821–25, or
when a party had contributed more to the judge’s election campaign than all
other donors combined, Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 881–
87 (2009). This case is not like those.
      Instead, the challenge to Judge Cantrell’s dual role fits into the line of
cases addressing incentives that a court’s structure creates in every case.
Tumey, 273 U.S. 510; Dugan v. Ohio, 277 U.S. 61 (1928); Ward v. Monroeville,
409 U.S. 57 (1972). The incentives that most obviously violate the right to an
impartial magistrate are those that, like Tumey and its English predecessors,
put money directly into a judge’s pocket. See Tumey, 273 U.S. at 523 (holding
that the judge receiving a portion of the fines “certainly” violated due process).
It also violates due process when rulings indirectly funnel money into a judge’s
bank account. See Brown v. Vance, 637 F.2d 272, 284–86 (5th Cir. 1981). We
thus held unconstitutional the statutory fee system for compensating
Mississippi justices of the peace because those judges’ compensation depended
on the number of cases filed in their courts. As a result, they were incentivized
to rule for plaintiffs in civil cases and the prosecution in criminal ones to
encourage more filings.      Id. at 274.      Again, it was the mere threat of
impartiality that violated due process. As Judge Wisdom explained, it did not
matter that “there must be many, many judges in Mississippi, as in any other
state, pure in heart and resistant to the effect their actions may have on
arresting officers and litigating creditors,” because “the temptation exists to
take a biased view that will find favor in the minds of arresting officers and
litigating creditors.   This vice inheres in the fee system.         It is a fatal
constitutional flaw.” Id. at 276.
      Unlike the Tumey or Brown judges, Judge Cantrell does not receive a
penny, either directly or indirectly, from his bail decisions. But requiring a
                                          9
   Case: 18-30954     Document: 00515098221     Page: 10   Date Filed: 08/29/2019



                                 No. 18-30954
secured money bond provides him with substantial nonmonetary benefits.
Most significantly, money from commercial surety bond fees helps pay the
judge’s staff. Without support staff, a judge must spend more time performing
administrative tasks. Time is money. And some important tasks cannot be
done without staff. Judge Cantrell cannot simultaneously preside as judge and
court reporter (he employs two). Office supplies also promote efficiency. The
fees the Orleans Parish Criminal District Court receives from commercial
sureties thus help fund critical pieces of a well-functioning chambers. And if
an elected judge is unable to perform the duties of the job, the job may be at
risk. So we do not think it makes much difference that the benefits Judge
Cantrell and his colleagues receive from bail bonds are not monetary.
      Having decided that the “average man as judge” standard applies and
that significant nonmonetary benefits can create a conflict, we turn to the crux
of the dispute: Does Judge Cantrell’s dual role violate due process? In addition
to Tumey, two other Supreme Court cases that again looked at Ohio mayors’
courts flesh out when the structural temptation of a dual role creates an
unconstitutional conflict. The first, decided the term after Tumey, considered
another liquor court. See Dugan v. State, 277 U.S. 61 (1928). Dugan was the
mayor of a small town, empowered to run a mayor’s court and convict those
who possessed liquor. Id. at 62. Unlike the Tumey mayor, he did not receive
an additional fee for convictions; the fines went to the town’s general fund
which paid his fixed salary. Id. at 62–63. And despite the “mayor” title, Dugan
was not the chief executive of the city; a city manager was. Id at 63. Dugan
was, however, one of five members of the city commission, a legislative body
with power to decide how city funds were spent, but he could not vote on his
own salary. Id. at 62–63. The Court held that although a judge might be
tempted to rule in a way that would increase fines were he also a “chief
executive . . . responsible for the financial condition of the village,” that was
                                       10
      Case: 18-30954   Document: 00515098221     Page: 11    Date Filed: 08/29/2019



                                  No. 18-30954
not Dugan’s situation. Id. at 65. His role as a nonexecutive, and as only one
of five votes on financial policy, meant any benefit he received from the fines
he levied was “remote.” Id.
        Forty-five years later, an Ohio mayor’s court returned to the Supreme
Court’s docket. See Ward v. Village of Monroeville, 409 U.S. 57 (1972). With
Prohibition long ended, this mayor’s court assessed traffic fines. Id. The traffic
court provided about 40% of the village’s revenue. Id. at 58. That created a
constitutional problem because, unlike the Dugan mayor, the Ward mayor was
the city’s chief executive, tasked with “general overall supervision of village
affairs.” Id. The “temptation” resulting from this executive responsibility for
village finances created an unconstitutional conflict when he presided over the
fine-generating traffic court. Id. at 60.
        The parties focus on the differences between Judge Cantrell’s roles and
those of the mayors in Dugan and Ward. Both sides can point to certain
features that help them. The Dugan mayor was one of five officials making
spending decisions, while Judge Cantrell has an even less influential 1/13 vote
on decisions about the Judicial Expense Fund. But the Dugan mayor, despite
his title, had no executive responsibilities.     As a result, maintaining the
financial health of the village provided only a “remote” benefit to Dugan. Ward,
409 U.S. at 61. In contrast, because the Ward mayor ran the town, he had a
direct and personal interest in the finances of the civic institution. Id. at 60–
61.
        We conclude that Judge Cantrell is more like the Ward mayor than the
Dugan mayor. Because he must manage his chambers to perform the judicial
tasks the voters elected him to do, Judge Cantrell has a direct and personal
interest in the fiscal health of the public institution that benefits from the fees
his court generates and that he also helps allocate. And the bond fees impact
the bottom line of the court to a similar degree that the fines did in Ward,
                                        11
   Case: 18-30954     Document: 00515098221      Page: 12   Date Filed: 08/29/2019



                                  No. 18-30954
where they were 37–51% of the town’s budget. Ward, 409 U.S. at 58. The 20–
25% of the Expense Fund that comes from bond fees is a bit below that
percentage but still sizeable enough that it makes a meaningful difference in
the staffing and supplies judges receive. The dual role thus may make the
magistrate “partisan to maintain the high level of contribution” from the bond
fees. Ward, 409 U.S. at 60.
      Our holding that this uncommon arrangement violates due process does
not imperil more typical court fee systems. Our reasoning depends on the dual
role combined with the “direct, personal, [and] substantial” interest the
magistrate has in generating bond fees. Tumey, 273 U.S. at 523. To take one
example, none of these features are present for fines in federal criminal cases.
Judges do not have a say in how those funds are spent. The amount of the
fines—which is supposed to take into account the costs of incarceration and
thus, if anything, fund the Bureau of Prisons rather than the judiciary,
U.S.S.G. § 5E1.2(d)(7)—are not set aside for judicial operations even on a
national level, let alone for the handful of federal judges who sit on a local
district court. The benefits are so diffuse that a single judge sees no noticeable
impact on her chambers from the fines she imposes and thus feels no
temptation from them.
      The temptation facing the Orleans Parish magistrate is far greater. His
dual role—the sole source of essential court funds and an appropriator of
them—creates a direct, personal, and substantial interest in the outcome of
decisions that would make the average judge vulnerable to the “temptation . . .
not to hold the balance nice, clear, and true.” Tumey, 273 U.S. at 532. The
current arrangement pushes beyond what due process allows. Cf. Cain, 2019
WL 3982560, at *6 (holding that Orleans Parish judges’ role in both imposing
and administering court fees and fines violated due process).


                                       12
    Case: 18-30954       Document: 00515098221          Page: 13     Date Filed: 08/29/2019



                                       No. 18-30954
                                           III.
       After recognizing this due process violation, the district court issued the
following declaration: “Judge Cantrell’s institutional incentives create a
substantial and unconstitutional conflict of interest when he determines [the
class’s] ability to pay bail and sets the amount of that bail.”
       That declaratory relief was all plaintiffs sought. They believed that
section 1983 prevents them from seeking injunctive relief as an initial remedy
in this action brought against a state court judge. See 42 U.S.C. § 1983 (“[I]n
any action brought against a judicial officer for an act or omission taken in
such officer’s judicial capacity, injunctive relief shall not be granted unless a
declaratory decree was violated or declaratory relief was unavailable . . . .”). 7
       That statutory requirement reflects that declaratory relief is “a less
harsh and abrasive remedy than the injunction.” Steffel v. Thompson, 415 U.S.
452, 463 (1974) (quotation omitted); see also Robinson v. Hunt Cty., 921 F.3d
440, 450 (5th Cir. 2019); RESTATEMENT (SECOND) OF JUDGMENTS § 33 cmt. c
(“A declaratory action is intended to provide a remedy that is simpler and less
harsh than coercive relief . . . .”). Principal among its advantages is giving
state and local officials, like Judge Cantrell, the first crack at reforming their
practices to conform to the Constitution. Steffel, 415 U.S. at 470.
       One response to the declaratory judgment would be eliminating Judge
Cantrell’s dual role, a role that is not mandated by Louisiana law. In contrast,
because Louisiana law does require that the bond fees be sent to the Judicial
Expense Fund, LA. R.S. 13:1381.5(B)(2)(a), the declaratory judgment cannot
undo that mandate. Challengers did not seek to enjoin that statute, instead
arguing only that the dual role violated due process. But given today’s ruling


       7 This provision is implicated only if the conflict claim challenges actions undertaken
in Judge Cantrell’s judicial capacity, as opposed to his administrative capacity. Because the
plaintiffs sought only declaratory relief, we need not reach this question.
                                             13
   Case: 18-30954    Document: 00515098221      Page: 14   Date Filed: 08/29/2019



                                 No. 18-30954
and last week’s in Cain, it may well turn out that the only way to eliminate the
unconstitutional temptation is to sever the direct link between the money the
criminal court generates and the Judicial Expense Fund that supports its
operations.
                                    ***
      The judgment of the district court is AFFIRMED.




                                      14